Butler, District Judge.
While the court has control over the subject of costs, and may impose them on either party, as in equity, they generally follow the event of the suit — always indeed except where something unusual appears, which renders it just to impose them on the other side. I do not find anything in this ease which would justify a departure from the general rule. The suggestion that a part of them, at least, should be borne by the libelant was made at an earlier stage in the proceedings, and the subject was reserved for consideration until this time. I have considered it fully in the light of the facts invoked by the respondent’s counsel, but cannot adopt his views respecting it.